 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   DONNA WALKER, an individual and as            Case No. 2:18-cv-00857 MRW
12   guardian ad litem to DEREK TRESVANT;          [Assigned to Hon. Michael R. Wilner]
     CHANDA TRESVANT, an individual;
13   TARYN TRESVANT, an individual and             PROTECTIVE ORDER
14   CLAUDIA TRESVANT, an individual;
                        Plaintiff,
15
                         vs.
16
17   CITY OF LOS ANGELES, a public entity;
     LOS ANGELES POLICE DEPARTMENT, a
18   public entity; CHARLIE BECK, an individual;
19   OFFICER ESTRADA, an individual;
     OFFICER M. HACKMAN, and individual;
20   SERGEANT HENDERSON, an individual;
21   SERGEANT HARPER, an individual;
     OFFICER MARTINEZ, an individual;
22   OFFICER JOLICOUER, an individual;
23   DETECTIVE DUNN, an individual;
     AUTOZONE PARTS, INC dba AUTOZONE,
24   a Nevada corporation; CARLOS MORAN, an
25   individual; and DOES 1-50, inclusive
                 Defendants.
26
27
28
                               STIPULATED PROTECTIVE ORDER
 1   1.    INTRODUCTION
 2         1.1    PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may be
 6   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
 7   the following Stipulated Protective Order. The parties acknowledge that this Order
 8   does not confer blanket protections on all disclosures or responses to discovery and
 9   that the protection it affords from public disclosure and use extends only to the
10   limited information or items that are entitled to confidential treatment under the
11   applicable legal principles. The parties further acknowledge, as set forth in Section
12   12.3, below, that this Stipulated Protective Order does not entitle them to file
13   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
14   that must be followed and the standards that will be applied when a party seeks
15   permission from the court to file material under seal.
16         1.2    GOOD CAUSE STATEMENT
17         This action involves the City of Los Angeles, Los Angeles Police Department,
18   Charlie Beck, Robert Estrada, Michael Hackman, Michael Henderson, James Harper,
19   Jennifer Martinez, James Jolicouer, William Dunn, Autozone Parts, Inc. dba
20   Autozone, and Carlos Moran (“Defendants”). In this case, Plaintiffs claim
21   misconduct by law enforcement officers who acted while in the course of their
22   employment. In connection with these claims, plaintiffs intend to seek discovery
23   related to the defendants’ personal and personnel information and background,
24   including for the purpose of perfecting service.
25         Plaintiffs are seeking materials and information that Defendants City of Los
26   Angeles and Los Angeles Police Department (“City”) maintain as confidential.
27   These records may contain confidential files such as personnel files of the police
28   officers involved in this incident, Internal Affairs materials and information, video

                                               1
                                  STIPULATED PROTECTIVE ORDER
 1   recordings, audio recordings, and information and other administrative materials and
 2   information currently in the possession of the City and which Defendants believe
 3   need special protection from public disclosure and from use for any purpose other
 4   than prosecuting this litigation. Plaintiffs are also likely to seek official information
 5   contained in the personnel files of the police officers involved in the subject incident,
 6   which the City maintains as strictly confidential and which Defendants believe need
 7   special protection from public disclosure and from use for any purpose other than
 8   prosecuting this litigation.
 9          Defendants assert that the confidentiality of the materials and information
10   sought by Plaintiff is recognized by California and federal law, as evidenced inter
11   alia by California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for
12   N.D. Cal., 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City
13   has not publicly released the materials and information referenced above except
14   under protective order or pursuant to a court order, if at all. These materials and
15   information are of the type that has been used to initiate disciplinary action against
16   Los Angeles Police Department (“LAPD”) officers, and has been used as evidence in
17   disciplinary proceedings, where the officers’ conduct was considered to be contrary
18   to LAPD policy.
19          The City contends that absent a protective order delineating the responsibilities
20   of nondisclosure on the part of the parties hereto, there is a specific risk of
21   unnecessary and undue disclosure by one or more of the many attorneys, secretaries,
22   law clerks, paralegals and expert witnesses involved in this case, as well as the
23   corollary risk of embarrassment, harassment and professional and legal harm on the
24   part of the LAPD officers referenced in the materials and information.
25          The City also contends that the unfettered disclosure of the materials and
26   information, absent a protective order, would allow the media to share this
27   information with potential jurors in the area, impacting the rights of the City herein
28   to receive a fair trial.

                                                 2
                                    STIPULATED PROTECTIVE ORDER
 1         Thus, good cause exists for the entry of this pretrial protective order in that the
 2   action involves claims of misconduct by law enforcement officers who acted while in
 3   the course of their employment. Accordingly, to expedite the flow of information, to
 4   facilitate the prompt resolution of disputes over confidentiality of discovery
 5   materials, to adequately protect information the parties are entitled to keep
 6   confidential, to ensure that the parties are permitted reasonable necessary uses of such
 7   material in preparation for and in the conduct of trial, to address their handling at the
 8   end of the litigation, and serve the ends of justice, a protective order for such
 9   information is justified in this matter. It is the intent of the parties that information
10   will not be designated as confidential for tactical reasons and that nothing be so
11   designated without a good faith belief that it has been maintained in a confidential,
12   non-public manner, and there is good cause why it should not be part of the public
13   record of this case. In order to enable the parties and the Court to more efficiently
14   work through concerns raised regarding the propriety of disclosing any such
15   information, the parties wish the Court to enter the following proposed order into the
16   record.
17         1.3    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
18                SEAL
19         The parties further acknowledge, as set forth in Section 12.3, below, that this
20   Stipulated Protective Order does not entitle them to file confidential information
21   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
22   the standards that will be applied when a party seeks permission from the court to file
23   material under seal.
24         There is a strong presumption that the public has a right of access to judicial
25   proceedings and records in civil cases. In connection with non-dispositive motions,
26   good cause must be shown to support a filing under seal. See Kamakana v. City and
27   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
28   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,

                                                3
                                   STIPULATED PROTECTIVE ORDER
 1   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 2   require good cause showing), and a specific showing of good cause or compelling
 3   reasons with proper evidentiary support and legal justification, must be made with
 4   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 5   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 6   without the submission of competent evidence by declaration, establishing that the
 7   material sought to be filed under seal qualifies as confidential, privileged, or
 8   otherwise protectable—constitute good cause.
 9         Further, if a party requests sealing related to a dispositive motion or trial, then
10   compelling reasons, not only good cause, for the sealing must be shown, and the
11   relief sought shall be narrowly tailored to serve the specific interest to be protected.
12   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
13   each item or type of information, document, or thing sought to be filed or introduced
14   under seal in connection with a dispositive motion or trial, the party seeking
15   protection must articulate compelling reasons, supported by specific facts and legal
16   justification, for the requested sealing order. Again, competent evidence supporting
17   the application to file documents under seal must be provided by declaration.
18         Any document that is not confidential, privileged, or otherwise protectable in
19   its entirety will not be filed under seal if the confidential portions can be redacted. If
20   documents can be redacted, then a redacted version for public viewing, omitting only
21   the confidential, privileged, or otherwise protectable portions of the document, shall
22   be filed. Any application that seeks to file documents under seal in their entirety
23   should include an explanation of why redaction is not feasible.
24   2.    DEFINITIONS
25         2.1    Action: Donna Walker et al. vs. City of Los Angeles et al., Case No.
26   CV 18-00857 (C.D. Cal.).
27         2.2    Challenging Party: a Party or Non-Party that challenges the designation
28   of information or items under this Order.

                                                4
                                   STIPULATED PROTECTIVE ORDER
 1         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for protection
 3   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 4   Cause Statement. This also includes (1) any information copied or extracted from the
 5   Confidential information; (2) all copies, excerpts, summaries or compilations of
 6   Confidential information; and (3) any testimony, conversations, or presentations that
 7   might reveal Confidential information.
 8         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 9   support staff).
10         2.5    Designating Party: a Party or Non-Party that designates information or
11   items that it produces in disclosures or in responses to discovery as
12   “CONFIDENTIAL.”
13         2.6    Disclosure or Discovery Material: all items or information, regardless of
14   the medium or manner in which it is generated, stored, or maintained (including,
15   among other things, testimony, transcripts, and tangible things), that are produced or
16   generated in disclosures or responses to discovery in this matter.
17         2.7    Expert: a person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been retained by a Party or its counsel to serve as
19   an expert witness or as a consultant in this Action.
20         2.8    House Counsel: attorneys who are employees of a party to this Action.
21   House Counsel does not include Outside Counsel of Record or any other outside
22   counsel.
23         2.9    Non-Party: any natural person, partnership, corporation, association, or
24   other legal entity not named as a Party to this action.
25         2.10 Outside Counsel of Record: attorneys who are not employees of a party
26   to this Action but are retained to represent or advise a party to this Action and have
27   appeared in this Action on behalf of that party or are affiliated with a law firm which
28   has appeared on behalf of that party, and includes support staff.

                                                5
                                   STIPULATED PROTECTIVE ORDER
 1         2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6         2.13 Professional Vendors: persons or entities that provide litigation support
 7   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10         2.14 Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL.”
12         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
13   from a Producing Party.
14   3.    SCOPE
15         The protections conferred by this Stipulation and Order cover not only
16   Protected Material (as defined above), but also (1) any information copied or
17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
18   compilations of Protected Material; and (3) any testimony, conversations, or
19   presentations by Parties or their Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial will be governed by the orders of the trial
21   judge. This Order does not govern the use of Protected Material at trial.
22   4.    DURATION
23         Once a case proceeds to trial, all of the information that was designated as
24   confidential or maintained pursuant to this protective order becomes public and will
25   be presumptively available to all members of the public, including the press, unless
26   compelling reasons supported by specific factual findings to proceed otherwise are
27   made to the trial judge in advance of the trial. See Kamakana v. City and County of
28   Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”

                                               6
                                  STIPULATED PROTECTIVE ORDER
 1   showing for sealing documents produced in discovery from “compelling reasons”
 2   standard when merits-related documents are part of court record). Accordingly, the
 3   terms of this protective order do not extend beyond the commencement of the trial.
 4   5.    DESIGNATING PROTECTED MATERIAL
 5         5.1     Exercise of Restraint and Care in Designating Material for Protection.
 6   Each Party or Non-Party that designates information or items for protection under this
 7   Order must take care to limit any such designation to specific material that qualifies
 8   under the appropriate standards. The Designating Party must designate for protection
 9   only those parts of material, documents, items, or oral or written communications that
10   qualify so that other portions of the material, documents, items, or communications
11   for which protection is not warranted are not swept unjustifiably within the ambit of
12   this Order.
13         Mass, indiscriminate, or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to impose
16   unnecessary expenses and burdens on other parties) may expose the Designating
17   Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection, that Designating Party must
20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21         5.2     Manner and Timing of Designations. Except as otherwise provided in
22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24   under this Order must be clearly so designated before the material is disclosed or
25   produced.
26         Designation in conformity with this Order requires:
27                         (a)   for information in documentary form (e.g., paper or
28                 electronic documents, but excluding transcripts of depositions or other

                                                7
                                   STIPULATED PROTECTIVE ORDER
 1   pretrial or trial proceedings), that the Producing Party affix at a
 2   minimum, the legend “CONFIDENTIAL” (hereinafter
 3   “CONFIDENTIAL legend”), to each page that contains protected
 4   material. If only a portion or portions of the material on a page qualifies
 5   for protection, the Producing Party also must clearly identify the
 6   protected portion(s) (e.g., by making appropriate markings in the
 7   margins).
 8         A Party or Non-Party that makes original documents available for
 9   inspection need not designate them for protection until after the
10   inspecting Party has indicated which documents it would like copied and
11   produced. During the inspection and before the designation, all of the
12   material made available for inspection will be deemed
13   “CONFIDENTIAL.” After the inspecting Party has identified the
14   documents it wants copied and produced, the Producing Party must
15   determine which documents, or portions thereof, qualify for protection
16   under this Order. Then, before producing the specified documents, the
17   Producing Party must affix the “CONFIDENTIAL legend” to each page
18   that contains Protected Material. If only a portion or portions of the
19   material on a page qualifies for protection, the Producing Party also must
20   clearly identify the protected portion(s) (e.g., by making appropriate
21   markings in the margins).
22         (b)    for testimony given in depositions that the Designating
23   Party identify the Disclosure or Discovery Material on the record, before
24   the close of the deposition all protected testimony.
25         (c)    for information produced in some form other than
26   documentary and for any other tangible items, that the Producing Party
27   affix in a prominent place on the exterior of the container or containers
28   in which the information is stored the legend “CONFIDENTIAL.” If

                                  8
                     STIPULATED PROTECTIVE ORDER
 1                   only a portion or portions of the information warrants protection, the
 2                   Producing Party, to the extent practicable, will identify the protected
 3                   portion(s).
 4             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5   failure to designate qualified information or items does not, standing alone, waive the
 6   Designating Party’s right to secure protection under this Order for such material.
 7   Upon timely correction of a designation, the Receiving Party must make reasonable
 8   efforts to assure that the material is treated in accordance with the provisions of this
 9   Order.
10   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
11             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s
13   Scheduling Order.
14             6.2   Meet and Confer. The Challenging Party will initiate the dispute
15   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
16   et seq.
17             6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
18   joint stipulation pursuant to Local Rule 37-2.
19             6.4   The burden of persuasion in any such challenge proceeding will be on
20   the Designating Party. Frivolous challenges, and those made for an improper purpose
21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
22   expose the Challenging Party to sanctions. Unless the Designating Party has waived
23   or withdrawn the confidentiality designation, all parties will continue to afford the
24   material in question the level of protection to which it is entitled under the Producing
25   Party’s designation until the Court rules on the challenge.
26   7.        ACCESS TO AND USE OF PROTECTED MATERIAL
27             7.1   Basic Principles. A Receiving Party may use Protected Material that is
28   disclosed or produced by another Party or by a Non-Party in connection with this

                                                  9
                                     STIPULATED PROTECTIVE ORDER
 1   Action only for prosecuting, defending, or attempting to settle this Action. Such
 2   Protected Material may be disclosed only to the categories of persons and under the
 3   conditions described in this Order. When the Action has been terminated, a Receiving
 4   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 5         Protected Material must be stored and maintained by a Receiving Party at a
 6   location and in a secure manner that ensures that access is limited to the persons
 7   authorized under this Order.
 8         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 9   otherwise ordered by the court or permitted in writing by the Designating Party, a
10   Receiving Party may disclose any information or item designated
11   “CONFIDENTIAL” only to:
12                      (a)    the Receiving Party’s Outside Counsel of Record in this
13                Action, as well as employees of said Outside Counsel of Record to
14                whom it is reasonably necessary to disclose the information for this
15                Action;
16                      (b)    the officers, directors, and employees (including House
17                Counsel) of the Receiving Party to whom disclosure is reasonably
18                necessary for this Action;
19                      (c)    Experts (as defined in this Order) of the Receiving Party to
20                whom disclosure is reasonably necessary for this Action and who have
21                signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22                      (d)    the Court and its personnel;
23                      (e)    court reporters and their staff;
24                      (f)    professional jury or trial consultants, mock jurors, and
25                Professional Vendors to whom disclosure is reasonably necessary for
26                this Action and who have signed the “Acknowledgment and Agreement
27                to Be Bound” (Exhibit A);
28                      (g)    the author or recipient of a document containing the

                                                 10
                                    STIPULATED PROTECTIVE ORDER
 1               information or a custodian or other person who otherwise possessed or
 2               knew the information;
 3                      (h)    during their depositions, witnesses, and attorneys for
 4               witnesses, in the Action to whom disclosure is reasonably necessary
 5               provided: (1) the deposing party requests that the witness sign the form
 6               attached as Exhibit A hereto; and (2) they will not be permitted to keep
 7               any confidential information unless they sign the “Acknowledgment and
 8               Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
 9               Designating Party or ordered by the court. Pages of transcribed
10               deposition testimony or exhibits to depositions that reveal Protected
11               Material may be separately bound by the court reporter and may not be
12               disclosed to anyone except as permitted under this Stipulated Protective
13               Order; and
14                      (i)    any mediator or settlement officer, and their supporting
15               personnel, mutually agreed upon by any of the parties engaged in
16               settlement discussions.
17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
18         PRODUCED IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22                      (a)    promptly notify in writing the Designating Party. Such
23               notification will include a copy of the subpoena or court order;
24                      (b)    promptly notify in writing the party who caused the
25               subpoena or order to issue in the other litigation that some or all of the
26               material covered by the subpoena or order is subject to this Protective
27               Order. Such notification will include a copy of this Stipulated Protective
28               Order; and

                                               11
                                  STIPULATED PROTECTIVE ORDER
 1                        (c)   cooperate with respect to all reasonable procedures sought
 2                to be pursued by the Designating Party whose Protected Material may be
 3                affected.
 4         If the Designating Party timely seeks a protective order, the Party served with
 5   the subpoena or court order will not produce any information designated in this action
 6   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 7   or order issued, unless the Party has obtained the Designating Party’s permission. The
 8   Designating Party will bear the burden and expense of seeking protection in that court
 9   of its confidential material and nothing in these provisions should be construed as
10   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
11   directive from another court.
12   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
13         PRODUCED IN THIS LITIGATION
14                        (a)   The terms of this Order are applicable to information
15                produced by a Non-Party in this Action and designated as
16                “CONFIDENTIAL.” Such information produced by Non-Parties in
17                connection with this litigation is protected by the remedies and relief
18                provided by this Order. Nothing in these provisions should be construed
19                as prohibiting a Non-Party from seeking additional protections.
20                        (b)   In the event that a Party is required, by a valid discovery
21                request, to produce a Non-Party’s confidential information in its
22                possession, and the Party is subject to an agreement with the Non-Party
23                not to produce the Non-Party’s confidential information, then the Party
24                will:
25                              (1)      promptly notify in writing the Requesting Party and
26                        the Non-Party that some or all of the information requested is
27                        subject to a confidentiality agreement with a Non-Party;
28                              (2)      promptly provide the Non-Party with a copy of the

                                                   12
                                      STIPULATED PROTECTIVE ORDER
 1                      Stipulated Protective Order in this Action, the relevant discovery
 2                      request(s), and a reasonably specific description of the information
 3                      requested; and
 4                             (3)      make the information requested available for
 5                      inspection by the Non-Party, if requested.
 6                      (c)    If the Non-Party fails to seek a protective order from this
 7                court within 14 days of receiving the notice and accompanying
 8                information, the Receiving Party may produce the Non-Party’s
 9                confidential information responsive to the discovery request. If the Non-
10                Party timely seeks a protective order, the Receiving Party will not
11                produce any information in its possession or control that is subject to the
12                confidentiality agreement with the Non-Party before a determination by
13                the court. Absent a court order to the contrary, the Non-Party will bear
14                the burden and expense of seeking protection in this court of its
15                Protected Material.
16   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18   Protected Material to any person or in any circumstance not authorized under this
19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
22   persons to whom unauthorized disclosures were made of all the terms of this Order,
23   and (d) request such person or persons to execute the “Acknowledgment and
24   Agreement to Be Bound” that is attached hereto as Exhibit A.
25   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26         PROTECTED MATERIAL
27         When a Producing Party gives notice to Receiving Parties that certain
28   inadvertently produced material is subject to a claim of privilege or other protection,

                                                  13
                                     STIPULATED PROTECTIVE ORDER
 1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 3   may be established in an e-discovery order that provides for production without prior
 4   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 5   parties reach an agreement on the effect of disclosure of a communication or
 6   information covered by the attorney-client privilege or work product protection, the
 7   parties may incorporate their agreement in the stipulated protective order submitted to
 8   the court.
 9   12.   MISCELLANEOUS
10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11   person to seek its modification by the Court in the future.
12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
13   Protective Order no Party waives any right it otherwise would have to object to
14   disclosing or producing any information or item on any ground not addressed in this
15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
16   ground to use in evidence of any of the material covered by this Protective Order.
17         12.3 Filing Protected Material. A Party that seeks to file under seal any
18   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
19   only be filed under seal pursuant to a court order authorizing the sealing of the
20   specific Protected Material at issue. If a Party's request to file Protected Material
21   under seal is denied by the court, then the Receiving Party may file the information in
22   the public record unless otherwise instructed by the court.
23   13.   FINAL DISPOSITION
24         After the final disposition of this Action, as defined in paragraph 4, within 60
25   days of a written request by the Designating Party, each Receiving Party must return
26   all Protected Material to the Producing Party. As used in this subdivision, “all
27   Protected Material” includes all copies, abstracts, compilations, summaries, and any
28   other format reproducing or capturing any of the Protected Material. The Receiving

                                                14
                                   STIPULATED PROTECTIVE ORDER
 1   Party must submit a written certification to the Producing Party (and, if not the same
 2   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 3   (by category, where appropriate) all the Protected Material that was returned and (2)
 4   affirms that the Receiving Party has not retained any copies, abstracts, compilations,
 5   summaries or any other format reproducing or capturing any of the Protected
 6   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
 7   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
 8   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 9   work product, and consultant and expert work product, even if such materials contain
10   Protected Material. Any such archival copies that contain or constitute Protected
11   Material remain subject to this Protective Order as set forth in Section 4
12   (DURATION).
13   14.   VIOLATION
14         Any willful violation of this Order may be punished by civil or criminal
15   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
16   authorities, or other appropriate action at the discretion of the Court.
17
18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19
20    DATED:       December 13, 2018               McMURRAY HENRIKS, LLP

21
22                                           By:
                                                   Yana G. Henriks
23                                                 Randy H. McMurray
24                                                 Attorneys for Plaintiff DONNA
                                                   WALKER, et al.
25
26    DATED:       December 13, 2018               OFFICE OF THE CITY
27                                                 ATTORNEY

28

                                                15
                                   STIPULATED PROTECTIVE ORDER
 1                                  By:
 2                                         Hasmik Badalian Collins
                                           Attorneys for Defendants CITY OF
 3                                         LOS ANGELES et al.
 4
 5   DATED:   December 13, 2018            ARENA HOFFMAN LLP
 6
 7                                  By:
                                           Michael Hoffman
 8                                         Alex Craigie
 9                                         Attorneys for Defendants AUTOZONE
                                           et al.
10
11
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
12
13   DATED:   12/13/2018          By:
14                                        HON. MICHAEL R. WILNER
                                          United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        16
                           STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2
 3            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
 5         I, _____________________________ [full name], of _________________
 6   [full address], declare under penalty of perjury that I have read in its entirety and
 7   understand the Stipulated Protective Order that was issued by the United States
 8   District Court for the Central District of California on [date] in the case of
 9   ___________ [insert case name and number]. I agree to comply with and to be
10   bound by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23
24         Date: ______________________________________
25         City and State where signed: _________________________________
26         Printed name: _______________________________
27         Signature: __________________________________
28

                                                17
                                   STIPULATED PROTECTIVE ORDER
